DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Amendments
2.	The amendment filed September 1, 2021 has been entered. Claims 1 and 2 have been amended. Claims 3-6 were cancelled. 


Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on September 1, 2021 is acknowledged.  Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021

Priority
4.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the provisional application upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1 and 2 of this application. The instant claims are drawn to a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal, wherein 13 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed and wherein when 1 x 104 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37oC for six hours without the addition of the Lactobacillus salivarius probiotic.. 
However, none of the provisional application 61/300,294,for which priority is claimed does not teach a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal,
as claimed. The provisional application does not teach when 1 x 104 viable cells of the Lactobacillus salivarius probiotic added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution.  There was no conception of the instantly claimed feed additive.   Thus, priority cannot be granted to provisional application 61/300,294, since what is now claimed, has not been previously recited in the other applications. 




Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on Nov. 8, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
6.	Claim 1 is objected to because of the following informalities:  Abbreviations like MRS must be spelled out when used for the first time in a chain of claims.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garner et al., (US Patent Publication 2003/0175305 published Sept. 2003, priority to Jan. 8, 2002) in view of Garner et al., (US Patent 7,858,336 published Dec. 2010) hereafter referred to as Garner 336 et al.
The claims are drawn to a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal, wherein the feed additive comprises a prepared composition having 1 x 1013 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed and wherein when 1 x 104 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37oC for six hours without the addition of the Lactobacillus salivarius probiotic.

E. coli O157:H7 and other pathogenic bacteria [abstract]. A method comprises administering to the ruminant a composition comprising a therapeutically effective amount of a lactic acid producing bacterium, and reducing the quantity of a pathogen in the intestine of the ruminant [para. 0016 and claim 1].  It is preferable that the lactic acid producing bacteria of the invention are administered in an amount of greater than 1×108 CFU/day [para. 0017].  Lactic acid producing organisms that may be used in the compositions of the invention include but are not limited to Lactobacillus salivarius [para. 0023].
The lactic acid producing microorganisms may be used to inhibit or treat infections of a host of pathogens, particularly bacterial pathogens including pathogenic bacteria such as [0024] Escherichia coli, Staphylococcus aureus, and Salmonella spp., including Salmonella typhirium [para. 0024] which includes a formulation of a combination of lactic acid producing microorganisms, with a second microorganism that enhances the effectiveness of the lactic acid producing microorganisms in competing with pathogenic microorganisms. Enhancing microorganisms that may be used in the formulations of the present invention are preferably lactate utilizing microoorganisms. Preferably, the formulations of the invention are applied to the feed of beef or dairy cattle in a dry supplement, or in a liquid spray applied to the feed of the animals. Garner et al., teach treating or preventing a pathogenic infection in a ruminant comprising a [0012] Lactobacillus strain in combination with animal feed [para. 0012]. Garner et al., teach placing bacterial cultures in water, and then spraying or blending the mixture onto the feed of the animal [para. 0035].  Also, Garner et al., teach suspending lyophilized 
Several in vitro tests were conducted that demonstrate the ability of particular bacteria to effectively compete with and interfere with the growth of pathogenic bacteria such as [0028] E. coli O157:H7 and others [para. 0028, see also In vitro tests: Examples 1 and 2].  In the following in vivo studies, ruminants were inoculated by providing a sufficient quantity of the bacterial strains tested along with necessary growth medium components to the ruminants' intestines by normal ingestion. Inhibited growth of pathogens such as [0034] E. coli O157:H7 were observed in feedlot and dairy cattle, as well as other ruminants such as sheep, goats and game. Various inoculation processes were utilized [para 0034 and In vivo Tests: Examples 3-9].  The examples teach the animal being assessed for the presence of pathogenic bacteria in the gastrointestinal tract between administrations. Example 4 teach two separate utilizing two separate types of lactic acid producing bacteria were administered to test their ability to reduce [0044] E. coliO157:H7 in the study animals [para 0044]. Example 6 teach administration to calves for a sixty-day period [para. 0052].  Garner et al., teach the two weeks after the initiation of probiotic administration. Every two weeks, the animals were tested for evidence of immunity [para. 0054]. The shedding/challenge ratio in the above table represents the total amount of [0055] E. coli O157:H7 shed after inoculation [para.0055]. 
Therefore Gartner et al., teach a feed additive composition comprising at least 1 x 108 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed wherein the. Lactobacillus salivarius probiotic of Garner et al., is capable of being added 4 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours without the addition of Lactobacillus salivarius probiotic; however the prepared composition of Garner et al., does not comprise 1 x 1013 cfu of Lactobacillus salivarius.
It is noted that  “wherein when 1 x 104 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution” is merely a characterization of Lactobacillus salivarius inhibition abilities.
Since the Patent Office does not have the facilities for examining and comparing applicants’ Lactobacillus salivarius with the Lactobacillus salivarius of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed Lactobacillus salivarius of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Garner 336 et al., disclose processes to produce microorganisms that can be incorporated into a microbial-based product that results in high viable cell yields and shelf-stable products are disclosed. These microbial-based products are useful for inhibiting pathogenic growth and as a food additive [abstract].  The bacteria can be any  Lactobacillus salivarius [Summary of Invention]. 
The concentration of the live cells at the time of harvesting may be at a concentration of 1×106 to 1×1012 cells/ml or greater [Summary of Invention]. More particularly, the concentrations of bacterial formulations range from 5×1010 cfu/g to 5×1013 cfu/g of bacteria [F. Cell Preservation and Formulations]. The viable cell concentration can range from 1×104 to 1×1013 cfu/g of final product, depending upon an appropriate package and effective dose for application [M. Uses of Formulated Bacterial Products]. 
 Garner 336 et al., teach the amount of microorganism administered to the animal feed can be any amount sufficient to achieve the desired increase in animal efficiency and/or animal health. This amount can be anywhere from 1 to 1013 organisms per kg of animal feed. For example, ranges between 1 to 1013 organisms per kg of animal feed can be used. In some embodiments, the dried biological may be administered to an animal through a variety of means including, but not limited to, being distributed in an aqueous solution and subsequently being applied to animal feed, water source, or directly fed to the animal, or through direct application of the product onto animal feed or direct administration or consumption by the animal [m. Uses of Formulated Bacterial Products].
Certain aspects of the invention include a method of producing microorganisms. Preferably, the microorganism or microorganisms are one or more species or strains of bacteria. Preferably, the one or more species or strains of bacteria are lactic acid producing bacteria. Therefore Garner 336 et al., teach the prepared composition of Lactobacillus salivarius in combination with additional probiotic bacteria wherein the composition is mixed with animal feed or drinking water, composition mixtures with feed or water, multiple administration and assessments between administration. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Garner 336 et al., prepared L. salivarius composition comprising  1 x 1013 cfu of Lactobacillus salivarius to  Gartner et al’s feed additive composition comprising at least 1 x 108 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed wherein the. Lactobacillus salivarius probiotic of Garner et al., is capable of being added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours without the addition of Lactobacillus salivarius probiotic as taught by Garner et al., in order to produce Lactobacillus salivarius compositions that results in high viable cell yields and shelf-stable products useful for inhibiting pathogenic growth and as a food additive.  One of ordinary skill in the art would have a reasonable expectation of success by incorporating the higher L. salivarius  amounts when the use of L. salivarius is already known to be administered to an animal through a variety of means including being applied to animal feed, water source, or directly fed to the animal, or through direct application of the product onto animal feed for consumption by the animal. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a 
feed additive comprising L. salivarius, when the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
8.	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pei et al., (US Patent Pub. 2005/0244392 published Nov. 2005, priority to June 2002) in view of Garner et al., (US Patent Pub. 2008/0057045 published Jan. 2008 priority to Jan. 2002) herein after referred to as Garner 045 et al.
The claims are drawn to a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal, wherein the feed additive comprises a prepared composition having 1 x 1013 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed and wherein when 1 x 104 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37oC for six hours without the addition of the Lactobacillus salivarius probiotic.

Pei et al., teach specific strains of the genus Lactobacillus or Bifidobacterium have been found to be able to colonize the intestinal mucosa and to assist in the maintenance of the well-being of man and animal, and has been named such as probiotics [para. 0004]. Probiotics are considered to be viable microbial preparations which promote the individual's health by preserving a healthier microflora in the intestine [para. 0005]. Probiotics are considered to be viable microbial preparations which promote the individual's health by preserving a healthier microflora in the intestine. Probiotics are deemed to attach to the intestine's mucosa, colonize the intestinal tract and likewise prevent attachment of harmful microorganisms thereon [para. 0005]. One aspect of this invention is the use of probiotics as prophylactic or therapeutic treatment of chronic or acute infection, or of undesirable microbial colonization, of a mucosal surface, comprising the administration of an effective amount of a probiotic, or a probiotic-containing composition, to a subject in need thereof [para. 0083]. Pei et al., teach adhesion analysis of L. salivarius, resistance of the probiotic strains of this invention to acidic and high bile salt content, conditions that these bacteria will encounter during the digestive transit, bacteria were cultured in MRS broth media; the time that a bacterial culture requires to duplicate the concentration of bacteria, is an important characteristic for a probiotic bacteria; the capacity of a bacterial strain to L. salivarius strain by analyzing the probiotic properties of the selected strains using conventional criteria. In this sense we have studied the following aspects: a) Acid and bile stability, because the bacteria are mainly ingested and must pass through the acidic environment of the stomach as well as the bile-containing small intestine, and they must be able to survive in these conditions; b) Adherence to intestinal mucosa, because this property permits the bacteria to colonize and become established in the gastrointestinal tract; c) Fermentative and high proliferative capabilities, to enhance the establishment in the mucosa; d) Resistance to antibiotics, because it could be necessary for some indications; e) Reduction of pH (lactic acid production) and production of antimicrobial metabolites by the strains of the invention, since it can help them to form a protective barrier to pathogens within the gastrointestinal tract; f) Immunomodulatory capabilities [para. 0091].
Figure 5 teach the adhesion of probiotics strains to intestinal cells. Figure 12 teach the Inhibition of the adhesion of pathogenic bacteria. This figure illustrates the inhibition of the adhesion of pathogenic bacteria by L. salivarius.  The adhesion of the pathogenic strains E. coli and S. typhimurium was assessed in the presence of the L. salivarius probiotic strains. Figure 13 shows gut colonization by L. Salivarius. This figure illustrates the gut colonization by L. salivarius. The number of fecal lactobacillus, bifidobacteria and coliform bacteria in mice supplemented for 14 days with 108 cfu of L. salivarius was analyzed by bacterial platting. Fecal samples were collected at day 0, 7 
Pei et al., provides a composition comprising at least one of the bacterial strains of the invention, i.e., Lactobacillus salivarius [para. 0070]. For preparing a food composition at least one of the Lactobacillus strains is incorporated in a suitable support, in an amount of from 105 cfu/g to about 1014 cfu/g support material, preferably about 1013 cfu/g support material [para. 0076]. The pharmaceutical preparations can be prepared in forms of tablets, capsules, liquid bacterial suspensions, dried oral supplements, wet oral supplements [para. 0077]. Figure 2 shows mice were inoculated every two days with 108 cfu/mice for two weeks. 
Therefore Pei et al., teach a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal, wherein the feed additive comprises a prepared composition having 1 x 1013 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed and wherein when 1 x 104 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37oC for six hours without the addition of the Lactobacillus salivarius probiotic.  However Pei et al., do not limit the reduction of pathogenic bacteria to the gastrointestinal tract of the animal as instantly claimed.
4 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli or Salmonella in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% or 42.17%  compared to a preparation of 1 x 104 viable cells of Escherichia coli or Salmonella mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours without the addition of Lactobacillus salivarius probiotic are merely a characterization of Lactobacillus salivarius inhibition abilities.
Since the Patent Office does not have the facilities for examining and comparing applicants’ Lactobacillus salivarius with the Lactobacillus salivarius of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed Lactobacillus salivarius of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Garner 045 et al., teach treating or preventing an intestinal pathogenic infection in a ruminant comprising administering to the ruminant a composition comprising a therapeutically effective amount of a lactic acid producing bacterium, wherein the lactic acid producing bacterium reduces the quantity of a pathogen in the intestine of the ruminant [para. 0011]. The lactic acid producing bacterium Lactobacillus salivarius [para.0011]. The pathogen may be selected from the group consisting of E. coli, Salmonella spp., including Salmonella typhirium, and Staphylococcus aureus [para. 0012]. The administered composition comprisies a therapeutically effective amount of a lactic acid producing bacterium and a lactate utilizing bacterium, wherein the lactic acid E. coli O157:H7 [para. 0016]. The formulations of the invention are applied to the feed of beef or dairy cattle in a dry supplement, or in a liquid spray applied to the feed of the animals [para. 0027]. Placing lyophilized cultures in water, and then spraying or blending the mixture onto the feed of the animal. The mixture can be in dry form, together with additional carriers that are added to the diet of the animal. Suspending lyophilized cultures in water and/or compounds for providing a drench to be supplied directly to the animal and the digestive tract of the animal or added  to the drinking water of the animals is taught by Garner 045 et al., [para. 0034].Example 6 teach calves were inoculated intra-ruminally for a sixty-day period with 1×109 CFU of one of the probiotic bacterial strains [para. 0053]. Prior to and after each challenge, the calves were tested daily for fecal shedding of the inoculum strains. Every two weeks, the animals were tested for evidence of immunity as assessed by serum antibody titers to the protein and O157 lipopolysaccharide (LPS) antigen. The results are shown in Table 8 [para. 0054]. Therefore Garner 045 et al., teach the prepared composition of Lactobacillus salivarius in combination with additional probiotic bacteria wherein the composition is mixed with animal feed or drinking water, composition mixtures with feed or water, multiple administration and assessments between administration.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Garner 045 et al., administration for reducing growth of pathogenic L. salivarius, wherein the L.salivarius reduces the quantity of a pathogen in the intestine of the ruminant.  One of ordinary skill in the art would have a reasonable expectation of success by incorporating the at least two administration of the prepared L. salivarius composition to a ruminant known to reduce and treat/prevent an intestinal pathogenic infection.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to reduce the growth of pathogenic bacteria in the gastrointestinal tract, wherein the pathogen and prepared composition are taught by the prior art and there is no change in the respective function of the L. salivarius, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



9.	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-2 are determined to be directed to natural products. The rationale for this determination is explained below. Claims 1-10 are drawn to a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal, wherein the feed additive comprises a prepared composition having 1 x 1013 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed and wherein when 1 x 104 viable cells of the Lactobacillus salivarius probiotic are added to 1 x 104 viable cells of Escherichia coli in a solution of MRS broth in a test tube and incubated in a water bath at 37° C for six hours, the growth of Escherichia coli is reduced by at least 62.71% compared to a preparation of 1 x 104 viable cells of Escherichia coli mixed in a solution of MRS broth in a test tube and incubated in a water bath at 37oC for six hours without the addition of the Lactobacillus salivarius probiotic.




The Lactobacillus salivarius bacterial strain is not “markedly different” in structure than naturally occurring  Lactobacillus salivarius. Lactobacillus salivarius isolated from human, porcine, and avian gastrointestinal tracts (GIT).  Thus, the strains are merely isolated from the naturally occurring animal host and are therefore not markedly different from strains found in nature. These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring bacterium into a composition; the composition does not change the structure of the individual species. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered. Furthermore, the additional elements are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself. See the December 2014 and May 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.




Conclusion
10. 	 No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-397-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645